UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7640



ELLIOTT GAINES,

                                             Plaintiff - Appellant,

          versus

DOROTHY F. KEA, Registrar of the State Board
of Elections; JANET RENO, United States Attor-
ney General; GEORGE ALLEN, Governor of Virgin-
ia; JAMES S. GILMORE, III, Attorney General of
Virginia; BRUCE MEADOW, Secretary of State
Board of Elections,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-971-AM)

Submitted:   March 21, 1996                 Decided:   April 4, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Elliott Gaines, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

motion for reconsideration. Appellant noted the appeal of the

dismissal outside the sixty-day appeal period established by Fed.

R. App. P. 4(a)(1), failed to obtain an extension of the appeal
period within the additional thirty-day period provided by Fed. R.

App. P. 4(a)(5), and is not entitled to relief under Fed. R. App.

P. 4(a)(6). The time periods established by Fed. R. App. P. 4 are

"mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.
Robinson, 361 U.S. 220, 229 (1960)). The district court entered its

order on July 19, 1995; Appellant's notice of appeal was filed on

October 9, 1995. Appellant's failure to note a timely appeal or
obtain an extension of the appeal period deprives this court of

jurisdiction to consider the dismissal of his complaint. We there-

fore dismiss the appeal of the July 19 order.

     Appellant also appeals the denial of his motion for recon-

sideration. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Gaines v. Kea, No. CA-95-971-AM
(E.D. Va. Sept. 13, 1995). We deny Appellant's motion to appoint

counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.
                              DISMISSED IN PART, AFFIRMED IN PART

                                2